UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                   _______________________

                         No. 95-30617
                   _______________________


                     NADELLE R. GRANTHAM,

                                              Plaintiff-Appellee,

                              v.

 RANDY MOFFETT, Dr, individually and in his official capacity
  of Dean of the College of Education, Southeastern Louisiana
University; REBECCA DAY, Dr, individually and in her official
   capacity as Chair of the Committee on Selective Admission
   and Retention in Teacher Education (SARTE) at Southeastern
    Louisiana University; MARTHA HEAD, Dr, individually and
     in her official capacity as Head of the Department of
    Teacher Education of Southeastern Louisiana University;
      THE BOARD OF TRUSTEES FOR COLLEGES AND UNIVERSITIES,

                                            Defendants-Appellants,

                             and

SOUTHEASTERN LOUISIANA UNIVERSITY; THE BOARD OF ELEMENTARY AND
    SECONDARY EDUCATION; LOUISIANA DEPARTMENT OF EDUCATION,

                                                       Defendants.

                   _______________________

                         No. 96-30109
                   _______________________


                     NADELLE R. GRANTHAM,

                                              Plaintiff-Appellee,

                              v.

RANDY MOFFETT, Dr, individually and in his official capacity
   as Dean of the College of Education, Southeastern Louisiana
  University; REBECCA DAY, Dr, individually and in her official
    capacity as Chair of the Committee on Selective Admission
    and Retention in Teacher Education (SARTE) at Southeastern
     Louisiana University; MARTHA HEAD, Dr, individually and
  in her official capacity as Head of the Department of Teacher
         Education of Southeastern Louisiana University;
       THE BOARD OF TRUSTEES FOR COLLEGES AND UNIVERSITIES,

                                                   Defendants-Appellants,

_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                          (CA-93-4007-N-3)
_________________________________________________________________

                             October 23, 1996

Before WISDOM, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

           The court has carefully considered this appeal in light

of the briefs, arguments of counsel and pertinent portions of the

record.      The scope of our appellate review is narrow because

appellants     failed   to   object   to   the   introduction    of   expert

testimony, failed to move for judgment as a matter of law or to

object to the jury charge, and failed to move for a new trial.           The

issues in this case that appellants most strongly contest; whether

Ms. Grantham was qualified to seek an elementary education degree

and whether she was discriminated against, were issues of fact.

McGregor v. Louisiana Board of Supervisors, 3 F.3d 850 (5th Cir.


     *
            Pursuant to Local Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in Local Rule 47.5.4.

                                      2
1993).   The result of appellants’ procedural defaults is that we

will affirm the jury verdict if there is any evidence to support

it.   Steverson v. Goldstein, 24 F.3d 666, 669 (5th Cir. 1994).

Based on this narrow standard of review, we conclude that there was

some evidence to support the jury’s finding that Southeastern

Louisiana University discriminated against Ms. Grantham based on

her disability, and further, that there was some evidence to

support the amount of damages awarded by the jury.        Appellants’

complaint that the trial court did not properly impanel the jury is

frivolous.

          With regard to the award of attorneys’ fees, although it

seems high, we are hard put to conclude that it represented an

abuse of discretion. The magistrate judge applied the proper legal

standards,   requested   additional   supporting   documentation   for

pretrial work by the attorneys where he thought appropriate, and

disallowed fees for duplicative work.      Whether this panel would

have awarded the same amount of fees is irrelevant.    The magistrate

judge committed no legal error in his analysis nor did he arrive at

an overall amount outside the wide ambit of his discretion.

          The judgment of the district court is therefore AFFIRMED.

          AFFIRMED.




                                  3